Mr. John William Spivey, III Wright, Lindsey  Jennings 2200 Worthen Bank Building 200 West Capitol Avenue Little Rock, AR 72201-3699
Dear Mr. Spivey:
This is in response to your request for my review of the Central Health Unit of Pulaski County, Arkansas Intergovernmental Agreement ("Agreement"), pursuant to A.C.A. § 25-20-101 etseq. (the Interlocal Cooperation Act).
My review indicates that the Agreement is in proper form and compatible with the laws of this state. The Agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh